            Case 1:19-cv-00490-AT Document 14 Filed 03/31/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION


LARRY RUMBOUGH,                                    :
                                                   :
       Plaintiff,                                  :
                                                   :            CIVIL ACTION NO.
       v.                                          :             1:19-cv-0490-AT
                                                   :
EQUIFAX INFORMATION                                :
SERVICES, LLC, et al,                              :
                                                   :
       Defendants.                                 :



                                           ORDER

        On March 31, 2020, the Parties in this action filed a Status Report [Doc.

13], that a settlement had been reached.

       As no matters remain pending before this court, the Clerk is DIRECTED to

ADMINISTRATIVELY CLOSE1 this action. The Parties directed to file a joint

stipulation of dismissal on or before April 30, 2020. In the event that settlement is

not consummated by that time, Plaintiff may move to reopen this action.



       1
        Administrative closure of a case is a docket control device used by the Court for
statistical purposes. This order does not prejudice the rights of the parties to litigation in
any manner.
Case 1:19-cv-00490-AT Document 14 Filed 03/31/20 Page 2 of 2




    It is so ORDERED this 31st day of March, 2020.



                                 ___________________________________
                                 AMY TOTENBERG
                                 UNITED STATES DISTRICT JUDGE




                             2
